{¶ 1} This matter is before the court on the petition of relator, Andre L. Vidales, who requests that the court issue a writ of mandamus, pursuant to R.C. Chapter 2731, ordering
 {¶ 2} respondents, Lucas County Common Pleas Judges Robert Christiansen and Frederick McDonald, to grant him credit for jail time served.
 {¶ 3} In 2000, relator was convicted and sentenced for two separate offenses in respondents' courts. Relator insists that respondents denied relator 51 days of jail time credit he should have received at sentencing.
 {¶ 4} A writ of mandamus is an extraordinary remedy which shall issue only on a relator's showing that the relator has no adequate remedy at law and that he or she has a clear legal right to the remedy sought.State ex rel. Pressley v. Industrial Commission of Ohio (1967),11 Ohio St.2d 141, paragraphs 1 and 9 of the syllabus. Where it is clear that a petitioner cannot prevail on the facts alleged in the petition, the court may sua sponte dismiss the matter. State ex rel. Cossett v.State Governors Federalism Summit (1995), 74 Ohio St.3d 1416.
 {¶ 5} An erroneous credit of jail time is appealable, either directly, see, State v. Gregory (1995), 108 Ohio App.3d 264, or after denial of a postconviction motion. State v. Bradford, 149 Ohio App.3d 586,2002-Ohio-5508. Accordingly, appellant has an adequate remedy at law through appeal.
 {¶ 6} Pursuant to State ex rel. Cossett, supra, we sua sponte dismiss petitioner's petition. Costs to petitioner.
                           PETITION DISMISSED.
Mark L. Pietrykowski, J., Judith Ann Lanzinger, J., and Arlene Singer, J. CONCUR.